DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Applicant’s preliminary amendment filed 08 September 2021 has been received and entered.  Claims 1-50 have been canceled and claims 51-68 have been added.  Claims 51-68 are currently pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
At the time of the instant Office action, no IDS had been received.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
	The incorporation statement is defective because (1) the file name does not match what was submitted in the instant application and (2) the file size is not provided in bytes.  See screen shots of the incorporation statement and the filing receipt information.

    PNG
    media_image1.png
    196
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    176
    731
    media_image3.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 8”, however, SEQ ID NO: 8 is not an amino acid sequence.

    PNG
    media_image4.png
    223
    305
    media_image4.png
    Greyscale

Therefore, the metes and bounds of the claim are unclear because there are no amino acids associated with the primer of SEQ ID NO:8 that would correspond to the positions named in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass multiple different modifications of FGF-21 (SEQ ID NO:4) at multiple different recited amino acid positions (98 and 171 in claim 51) as well as additional sites such as positions 179, 180 and 181 (see claim 54) and variation of SEQ ID NO:4 of up to 2% (recitation of 98% identical in claim 51).  However, the instant disclosure of the combination of mutations which have been performed on the FGF-21 molecule of SEQ ID NO:4 are fairly limited (see Tables 18 and 19 - no more than 3 point mutations at a time) and the exemplification of amino acids to substitute at the recited positions is very limited (see Tables 15 and 16, for example).  While the purpose of the various mutations is to reduce aggregation and inhibit proteolytic degradation, amino acid mutations can also affect the activity of the protein as well as its ability to bind and activate its receptor.  For example, the instant specification teaches that the C-terminus is important for activation of the co-receptor for FGFR (beta-klotho), yet the claims include a number of different substitutions in this region with no disclosure of which substitutions and combinations of substitutions regain biological activity.  The instant specification fails to provide an adequate written description which encompasses the breadth of the current claims in that only particular combinations of mutations have been performed and the specification lacks guidance as to how many mutations may be tolerated in combination and still result in a protein that functions as an FGF-21 molecule which could be used in the claimed method of treating non-alcoholic steatohepatitis. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, while the specification teaches several variants with substitutions and biological activity, the specification does not provide sufficient description for the full breadth of the claims such as the number of combinations which are encompassed, the number of different amino acid substitutions which are encompassed and the variability intended in the form of a recitation of percent identity.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of the molecules of Tables 18 and 19, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only isolated polypeptides of Tables 18 and 19, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 51-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,072,640.
‘640 claims a method of treating non-alcoholic steatohepatitis (NASH) with a pharmaceutical composition comprising a polypeptide comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98, 171 and 180.  ‘640 also claims the polypeptide linked to a polymer or heterologous amino acid sequence with a linker.  ‘640 includes claims where the polymer is PEG and that the heterologous amino acid sequence is an IgG constant domain or fragment thereof or has the amino acid sequence of SEQ ID NO:13.  Because ‘640 claims embodiments which are encompassed by the instant claims, the instant claims would be anticipated by the claims of ‘640 although the claims are not identical.  Therefore, the instant methods would have been prima facie obvious over the claims of ‘640.  


Claims 51-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,410,051.
‘051 claims a polypeptide comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 45, 98, 170 and/or 171.  ‘051 also claims the polypeptide linked to a polymer or heterologous amino acid sequence with a linker.  ‘051 also claims a pharmaceutical composition.  It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘051 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘051 states at column 28 the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘051 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

Claims 51-56 and 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. No. 8,642,546.
‘546 claims a fusion protein comprising an FGF21 mutant comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98 and 171 wherein the FGF21 protein is fused to an IgG via a linker.  ‘546 also claims a pharmaceutical composition.  
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘546 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘546 states at column 28 the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘546 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.


Claims 51-56 and 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. No. 8,034,770.
‘770 claims a polypeptide comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98 and 171 and additionally at position 180.  ‘770 also claims the polypeptide linked to a polymer or heterologous amino acid sequence with a linker.  ‘770 also claims a pharmaceutical composition.  
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘770 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘770 states at columns 27-28 that the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘770 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.
Claims 51-56 and 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Pat. No. 8,188,040.
‘040 claims a fusion protein comprising an FGF21 mutant comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98, 171 and 180 wherein the FGF21 protein is fused to an IgG via a linker.  ‘040 also claims a pharmaceutical composition.  
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘040 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘040 states at column 28 the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘040 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

 Claims 51-56 and 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-21 of U.S. Pat. No. 8,835,385.
‘385 claims an FGF21 mutant comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98 , 180 and 171 (see claims 14-15).  ‘385 also claims a pharmaceutical composition and fusion proteins with a heterologous amino acid sequence or Fc domain with and without a linker.  
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘385 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘385 states at column 31 that the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘385 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.
Claims 51-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 13-14 of U.S. Pat. No. 8,618,053.
‘053 claims a multimer comprising an FGF21 mutant comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98 , 180 and 171 (see claim 1).  ‘053 also claims a pharmaceutical composition and conjugates of the polypeptide linked to one more polymers wherein the polymer is PEG (see claims 13-14).  
Because the multimer of ‘053 recites a polypeptide comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98, 171 and 180 as stated above, the individual polypeptide having the recited amino acid sequence would be obvious as would be pharmaceutical compositions which include the polypeptide.  Furthermore, it would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘053 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘053 states at column 31 that the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘053 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

Claims 51-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14-19 and 22 of U.S. Pat. No. 9,493,530.
‘530 claims a polypeptide comprising the amino acid sequence of SEQ ID NO:4 with recited substitutions at positions 98 , 180 and 171 (see claim 9).  ‘530 also claims the polypeptide linked to a polymer (claims 14-15) or heterologous amino acid sequence with a linker (claims 16-17).  ‘530 also claims a pharmaceutical composition (see claim 22).  It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition of ‘530 in any of the disclosed methods as that is the purpose of a pharmaceutical composition.  ‘530 states at column 46 that the FGF21 polypeptide mutants can be used to treat a number of diseases, disorder, or conditions, including hepatosteaotosis such as non-alcoholic steatoheptatitis (NASH).  Therefore, a method of treating NASH by the administration of the FGF21 variant of ‘530 would have been prima facie obvious over the claim to a pharmaceutical composition comprising the variant.  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647